Order entered March 30, 2015




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-14-01359-CR

                                 TOM ILES WHITE, III, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the 219th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 219-81783-2013

                                               ORDER

   The Court ORDERS the trial court to make findings of fact regarding whether appellant has

been deprived of the reporter’s record because of ineffective counsel, indigence, or for any other

reason.

         The trial court shall first determine whether appellant desires to prosecute the appeal. If
          the trial court determines that appellant does not desire to prosecute the appeal, it shall
          make a finding to that effect.

         If the trial court determines that appellant desires to prosecute the appeal, it shall next
          determine whether appellant is indigent and entitled to proceed without payment of costs
          for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
          trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
          court is ORDERED to take such measures as may be necessary to assure effective
          representation, which may include appointment of new counsel. If the trial court finds
          appellant is not indigent, it shall determine whether retained counsel has abandoned the
          appeal.
       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                      /s/     ADA BROWN
                                                              JUSTICE